The State of TexasAppellee/s




                          Fourth Court of Appeals
                                San Antonio, Texas
                                      January 5, 2015

                                    No. 04-14-00732-CR

                                Michael Angel SANCHEZ,
                                        Appellant

                                             v.

                                THE STATE OF TEXAS,
                                      Appellee

                 From the 226th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2011CR7301
                          Honorable Sid L. Harle, Judge Presiding


                                      ORDER
         On December 30, 2014, Appellant filed a motion for extension of time requesting an
additional ninety days to file his brief. Appellant’s motion is GRANTED in part. Appellant’s
brief is due to be filed in this court no later than January 29, 2015.


                                                  _________________________________
                                                  Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of January, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court